Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s amendments and remarks filed on 9/16/2022.
Claim(s) 1-20 is/are pending in this Office Action. Claims 1-2, 11-12, 16-17 are amended. 
Response to Arguments
Applicant’s arguments with respect the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments.
As stated below in the 35 USC 103 section of this Office action, Bertollini (US 2019/0344783 A1) is relied upon to teach Applicant’s amendments regarding the “at least one wheel of the vehicle…”.
Claim Rejections - 35 USC § 112
	The rejections under 35 USC 112(b) of the most recent Office action been removed due to Applicant' s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-8, 11-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 2020/0166939 A1), hereafter referred to as Urano, in view of Bertollini (US 2019/0344783 A1), hereafter referred to as Bertollini, further in view of Gutman (US 11,073,832 B1).
Regarding claims 1, 11, and 16, Urano teaches a computing system and a computer-implemented method, said computing system comprising: 
at least one processor (“method 200 may be implemented in one or more processing devices”, para. 0044, Fig. 2); and 
a memory comprising a non-transitory computer-readable storage medium (“electronic storage medium”, para. 0044) storing instructions (“instructions”, para. 0044) (“one or more processing devices may include one or more devices executing some or all of the operations of method 200 in response to instructions stored electronically on an electronic storage medium”, para. 0044) that, when executed by the at least one processor, cause the system to perform the method comprising: 
determining at least one potential route (“a first route”, para. 0026) for navigating a vehicle (“vehicle 100”, Fig. 1) within a geographic region (“Route determination component 118 may be configured to determine a first route including a first subset of the set of roads”, para. 0026, “Route determination component 118 may be configured to determine a second route including a second subset of the set of roads…The second route may be shorter and/or faster than the first route. In some implementations, the second route may be more energy-efficient than the first route”, para. 0027), wherein the at least one potential route includes at least one trajectory of the vehicle (“vehicle control component 120 may be configured to control vehicle 100 along a determined route, e.g. along either the first route or the second route”, para. 0029); 
determining a score (“comfort level indicated by the road-surface information of an individual road may include one or more of a score, a category, a rating, a ranking, a numerical value, a grade, a tier, a value, a number, and/or another type of indicator”, para. 0022) that measures a comfort level (“comfort level”, para. 0021-0022, 0026) associated with the potential route, wherein the score is determined based on at least one sensor map (“road information”, wherein the road information comprises “include road-surface information”, para. 0021 and is “based on the output signals from sensors 108”, para. 0034) that segments (“…for individual roads”, para. 0021, Fig. 3) the geographic region, and wherein the comfort level for the potential route is determined based at least in part on the “individual roads” (para. 0021) through which the vehicle travels while the vehicle is navigating along the potential route (“first route may be determined such that the first subset includes only individual roads for which the road-surface information indicates at least a comfort level that meets a comfort threshold level”, para. 0026, “road information for individual roads may include road-surface information indicating one or more comfort levels for passengers upon traversal by vehicle of the individual roads. The one or more comfort levels may include a first comfort level, a second comfort level, a third comfort level, and so forth. For example, an unpaved and/or unsurfaced road may have a different comfort level than a paved road. For example, a cobble-stone road may have a different comfort level than an asphalt road, a tar and chip road, a gravel road, and/or other types of roads”, para. 0021, “Information determination component 126 may be configured to determine road-surface information for one or more particular roads in the set of roads. The road-surface information may indicate a particular comfort level for unpaved and/or unsurfaced roads…The determination may be based on the output signals from sensors 108”, para. 0034); and 
determining whether to use the potential route for navigating the vehicle based at least in part on the score (“the first route may be determined such that the first subset includes only individual roads for which the road-surface information indicates at least a comfort level that meets a comfort threshold level”, para. 0026, “Vehicle control component 120 may be configured to control the vehicle autonomously to traverse the vehicle…vehicle control component 120 may be configured to control vehicle 100 along a determined route, e.g. along either the first route or the second route. In some implementations, the determined route may be in accordance with whether one or more passengers are present in the vehicle”, para. 0029).
Urano does not explicitly teach wherein the at least one sensor map segments the geographic region into a grid of cells;
wherein the at least one potential route includes at least one trajectory of the vehicle, based on at least one wheel of the vehicle; and 
wherein the comfort level for the potential route is determined based at least in part on cells through which the at least one wheel of the vehicle travels.
Instead, Urano teaches wherein the one potential route includes a trajectory of the vehicle (para. 0029); and segmenting the geographic region into the roads contained within the region, i.e., “paved roads 33, 35, 37, 39, and 40, and cobblestone road 34, unpaved road 36, and a road 38 with many speedbumps” (para. 0030, Fig. 3), and further that the comfort level is determined based on the roads through which the vehicle travels, i.e., “A first route to destination 31 may include road 33, road 39, and road 37, e.g., if neither road 34 nor road 36 meets a particular comfort threshold level” (para. 0030).
However, Bertollini teaches an autonomous ride dynamics comfort controller, comprising:
wherein a at least one potential route (“planned path”, para. 0062 and 0064-0065) includes at least one trajectory of a vehicle (“vehicle”, para. 0062), based on at least one wheel (see “tire patches 413”, Fig. 4, wherein a tire is attached to each wheel of the vehicle, see Fig. 2) of the vehicle (“example ride comfort processor 402 is configured to retrieve road surface information along a planned path for the vehicle”, para. 0062, “roadway model generation module 408 is configured to construct a model 409 of the road surface along the planned path”, para. 0064, “vehicle sprung-mass dynamics calculator 412 is configured to project the location of vehicle tire patches 413 on the model of the road surface and predict vehicle sprung-mass dynamics as a function of time for the vehicle 415 along the planned path”, para. 0065); and 
wherein a comfort level (“vehicle sprung-mass dynamics”, para. 0065) for the potential route is determined based at least in part on a “matrix” (para. 0082) which the at least one wheel of the vehicle travels (“To predict vehicle sprung-mass dynamics as a function of time for the vehicle 415 along the planned path, the vehicle sprung-mass dynamics calculator 412 is configured to receive driving controls input profile (e.g., for lateral and longitudinal control) and calculate predicted surface response plots representing ride and handling dynamics for the vehicle from future state tire inputs”, para. 0065, see also “example process 700 includes predicting vehicle sprung-mass dynamics as a function of time for the vehicle along the planned path (operation 710). Predicting vehicle sprung-mass dynamics as a function of time may include predicting forces at each vehicle kingpin (e.g., caused by road surface discontinuities and slope) using a second matrix representing the location of the vehicle tire patches relative to the vehicle center of gravity and a representative vehicle dynamics model”, para. 0082).
Both Urano and Bertollini teach determining a comfort level for a potential route which includes a trajectory of a vehicle. Bertollini further teaches the trajectory of the vehicle is based on at least one wheel of the vehicle (at least para. 0065). Bertollini also further teaches that the comfort level is determined based on where the at least one wheel travels through the “matrix” of the “vehicle dynamics model” (para. 0082). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Urano with the teachings of Bertollini such that the trajectory of Urano (para. 0029) is based on projected “tire patches 413”, as taught by Bertollini (para. 0065). The motivation for doing so would be to “to predict the effects that irregularities in the road surface may have on the ride comfort of a passenger” based on “the predicted vehicle location and tire forces”, as taught by Bertollini (para. 0075). 
Urano in view of Bertollini do not explicitly teach wherein the least one sensor map segments the geographic region into a grid of cells; and
wherein the comfort level for the potential route is determined based at least in part on cells through which the at least one wheel of the vehicle travels.
Bertollini teaches segmenting the road surface of a geographic region into a 3D profile matrix, i.e. “The model of the road surface along the planned path may comprise a series of points and lines represented as a three-dimensional (3D) profile matrix wherein the x-axis represents the distance down road, the y-axis represents the lateral position, and the z-axis represents the vertical position” (para. 0080). Further, Urano teaches determining a comfort level for the individual roads (para. 0021) and  Bertollini teaches determining a comfort level using a matrix, but neither explicitly teach this determination is based on cells of the roads or matrix, respectively, through which the at least one wheel of the vehicle travels. 
However, Gutman teaches a collision mitigation static occupancy grid, comprising:
at least one sensor map (“grid 500, such as a static occupancy grid”, C9, line 52, Fig. 5A-5B, “As shown in FIG. 5B, data from the perception system is also projected onto the grid 510”, C10, lines 8-9) that segments a geographic region (“roadway 400”, Fig. 6) into a grid of cells (“a plurality of cells 510”, Fig. 5A-5B, “FIG. 6 illustrates an example of the grid 500 in relation to the roadway 400”, C11, lines 37-38); and 
wherein a potential route (“trajectory 420”, Fig. 5-6) is “verified” (C11, lines 31-33) based at least in part on the cells through which a vehicle (“vehicle 100”, Fig. 1, Fig. 6) travels while the vehicle is navigating along the potential route (“As shown in FIG. 5A, the trajectory 420 is projected onto a grid 500, such as a static occupancy grid. The grid 500 may be a map having a plurality of cells 510…Any cells through which the trajectory passes are identified”, C9, lines 51-66, “the trajectory 420 may be verified, and therefore a vehicle may be permitted to continue traveling along the trajectory 420”, C11, lines 31-33). 
Both Urano in view of Bertollini and Gutman teach a sensor map that segments a geographic region. Gutman further teaches verifying a potential route based on cells of the sensor map through which a vehicle travels. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the technique of segmenting a geographic region into a “grid 500…having a plurality of cells 510” (C9, lines 51-66, Fig. 5A-5B), as taught by Gutman, to improve the “map 30” (Fig. 3) of Urano to achieve the predictable result of segmenting the region using a plurality of cells instead of roads as taught by Urano (para. 0030, Fig. 3) or a matrix as taught by Bertollini (para. 0082). KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Regarding claims 2, 12, and 17, Urano further teaches wherein the at least one sensor map includes an acoustic map of the geographic region that measures acoustic properties (“Sensors 108 may include, by way of non-limiting example, one or more…a microphone”, para. 0017) associated with the geographic region, wherein the acoustic map segments the geographic region based on the grid of cells.

Regarding claims 3, 13, and 18, Urano further teaches wherein determining the score further comprises: 
determining, by the computing system, a set of cells in the acoustic map that represent the potential route (“Route determination component 118 may be configured to determine a first route including a first subset of the set of roads”, para. 0026); 
determining, by the computing system, respective acoustic fingerprints for the set of cells (“road information for individual roads may include road-surface information indicating one or more comfort levels for passengers upon traversal by vehicle of the individual roads”, para. 0021, “A first route to destination 31 may include road 33, road 39, and road 37, e.g., if neither road 34 nor road 36 meets a particular comfort threshold level”, para. 0030); and 
determining, by the computing system, the score measuring the comfort level for the potential route based at least in part on acoustic properties (“road-surface information may indicate a particular comfort level for roads that include speedbumps. The determination may be based on the output signals from sensors 108”, para. 0034, wherein the “sensors 108” may include…a microphone”, para. 0017) reflected in the acoustic fingerprints (“he first route may be determined such that the first subset includes only individual roads for which the road-surface information indicates at least a comfort level that meets a comfort threshold level”, para. 0026).

Regarding claim 7, Urano further teaches wherein the at least one sensor map is an acceleration map of the geographic region that measures accelerative properties (“Sensors 108 may include, by way of non-limiting example, one or more of…an accelerometer”, para. 0017) associated with the geographic region, wherein the acceleration map segments the geographic region based on a grid of cells.

Regarding claim 8, Urano further teaches wherein determining the score further comprises:
determining, by the computing system, a set of cells in the acceleration map that represent the potential route (“Route determination component 118 may be configured to determine a first route including a first subset of the set of roads”, para. 0026); 
determining, by the computing system, respective acceleration fingerprints for the set of cells (“road information for individual roads may include road-surface information indicating one or more comfort levels for passengers upon traversal by vehicle of the individual roads”, para. 0021, “A first route to destination 31 may include road 33, road 39, and road 37, e.g., if neither road 34 nor road 36 meets a particular comfort threshold level”, para. 0030); and 
determining, by the computing system, the score measuring the comfort level for the potential route based at least in part on acceleration properties (“road-surface information may indicate a particular comfort level for roads that include speedbumps. The determination may be based on the output signals from sensors 108. For example, sensors 108 may be configured to generate output signals conveying information regarding (lateral) movement of vehicle 100 while traversing a particular road. These output signals may be used to determine a current comfort level of the particular road”, para. 0034, wherein the “sensors 108” may include…an accelerometer”, para. 0017) reflected in the acceleration fingerprints (“he first route may be determined such that the first subset includes only individual roads for which the road-surface information indicates at least a comfort level that meets a comfort threshold level”, para. 0026).

Claim(s) 4, 6, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 2020/0166939 A1) in view of Bertollini (US 2019/0344783 A1) in view of Gutman (US 11,073,832 B1) further Vijayalingam et al. (US 2020/0379108 A1), hereafter referred to as Vijayalingam.
Regarding claims 4, 14, and 19, Urano in view of Bertollini in view of Gutman do not explicitly teach wherein the score is determined based at least in part on a machine learning model that is trained to score routes based on acoustic properties.
Instead, Urano teaches, “Road information component 110 may be configured to determine, retrieve, and/or obtain road information for a set of roads. In some implementations, road information may be obtained from a remote server” (para. 0021). 
However, Vijayalingam teaches autonomous vehicle operation using acoustic modalities, comprising:
a score (“score”, para. 0171) is determined based at least in part on a machine learning model (“machine learning module 1312”, Fig. 13) that is trained to score objects based on acoustic properties (“acoustic waves”, para. 0125) (“AV 100 is a partly autonomous or fully autonomous vehicle that uses one or more acoustic sensors 1304, one or more electromagnetic radiation sensors 1308, a perception module 402, and a planning module 404 to plan a trajectory to navigate around a particular object”, para. 0124, “acoustic sensors 1304 of the AV 100 receive acoustic waves from the one or more objects 1008”, para. 0125, “the perception module 402 determines the characteristics of the particular object by determining dimensions of the particular object. For example, if the particular object is a vehicle 193, the perception module 402 uses the acoustic fingerprint of the particular object to perform a look-up in a database of dimensions of vehicles stored in the data storage unit 142 to determine the dimensions. In an embodiment, the AV 100 transmits the acoustic fingerprint to the machine learning module 1312, which is trained to receive an acoustic fingerprint and generate determine a size, or a make or a model of a vehicle 193, or the dimensions of another object corresponding to the acoustic fingerprint”, para. 0144, “machine learning module 1312 is a mathematical and connectivity model that is trained using the feature vector 1416 to make predictions or decisions (e.g., the output 1428) without being explicitly programmed…the machine learning module 1312 receives training data 1424 including labeled features representing an emergency…machine learning module 1312 is trained to receive the labeled features and generate a score (e.g., the output 1428) indicative of a probability that the labeled features indicate an emergency”, para. 0171).
Both Urano in view of Bertollini in view of Gutman and Vijayalingam teach autonomous vehicles configured to receive acoustic properties indicative of the geographic region of the vehicle, and using those acoustic properties in the vehicle’s decision-making process. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Urano in view Bertollini in view of Gutman with the teachings of Vijayalingam by scoring the “routes” (para. 0026) of Urano using the “machine learning module 1312” (Fig. 13) of Vijayalingam. The motivation for doing so would be to determine the characteristics of the road using the acoustic signals, as taught by Vijayalingam (“determines the characteristics of the particular object by determining dimensions of the particular object”, para. 0144). 

Regarding claim 6, Vijayalingam further teaches wherein the machine learning model is trained to recognize at least one of: 
a speed bump, an unpaved section, a pothole, debris, a bumpy road segment, a stop sign, a traffic control device (“siren”, para. 0171), designated crosswalks, and textured crosswalks (“machine learning module 1312 is a mathematical and connectivity model that is trained using the feature vector 1416 to make predictions or decisions (e.g., the output 1428) without being explicitly programmed. In an embodiment, the machine learning module 1312 receives training data 1424 including labeled features representing an emergency. For example, the emergency is associated with an audio siren produced by an emergency vehicle”, para. 0171).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 2020/0166939 A1) in view of Bertollini (US 2019/0344783 A1) in view of Gutman (US 11,073,832 B1) further Wheeler et al. (US 2020/0081134 A1), hereafter referred to as Wheeler.
Regarding claim 9, Urano in view of Bertollini of Gutman do not explicitly teach wherein the score is determined based at least in part on a machine learning model that is trained to score routes based on accelerative properties.
Instead, Urano teaches, “Road information component 110 may be configured to determine, retrieve, and/or obtain road information for a set of roads. In some implementations, road information may be obtained from a remote server” (para. 0021). 
However, Wheeler teaches, comprising:
a score (“score”, para. 0086) is determined based at least in part on a machine learning model (“machine learning model”, para. 0101-0104, “machine learning model 980”, Fig. 9) that is trained to score coordinates based on accelerative properties (“acceleration data”, para. 0104, “vehicle 150 includes…an inertial measurement unit (IMU)…IMU is an electronic device that measures and reports motion data of the vehicle such as velocity, acceleration, direction of movement, speed, angular rate”, para. 0032) (“FIG. 11 is a flowchart 1100 illustrating validation of location data with a machine learning model, according to one or more embodiments”, para. 0101, “At step 1130, the system 120 determines a confidence score for the location data for the vehicle by applying a trained machine learning model to the feature vector. The machine learning model is trained on training data of past trips taken by the vehicle, and wherein the trained machine learning model inputs feature vectors based on the location data, the acceleration data”, para. 0104, “machine learning model 980 inputs a feature vector and outputs a confidence score for the global coordinates at that point in time. The machine learning model may be trained by the perception module 210 with training data”, para. 0086).
Both Urano in view of Bertollini in view of Gutman and Wheeler teach autonomous vehicles (see “vehicles 150 may be autonomous vehicles”, para. 0026 of Wheeler) configured to receive accelerative properties indicative of the geographic region of the vehicle, and using those accelerative properties in the vehicle’s decision-making process. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Urano in view of Bertollini in view of Gutman with the teachings of Wheeler by scoring the “routes” (para. 0026) of Urano using the “machine learning model” (Fig. 9) of Wheeler. The motivation for doing so would be to validate “location data based on the confidence score” using the accelerative properties, as taught by Wheeler (para. 0086-0087).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 2020/0166939 A1) in view of Bertollini (US 2019/0344783 A1) in view of Gutman (US 11,073,832 B1) further in view of Dominic (US 2020/0103902 A1).
Regarding claim 10, Urano in view of Bertollini Gutman do not explicitly teach: 
determining, by the computing system, a respective score that measures a comfort level associated with a first lane and a second lane in the potential route, wherein the score is determined based on the at least one sensor map of the geographic region; and 
determining, by the computing system, whether to avoid the first lane or the second lane based at least in part on the scores.
However, Dominic teaches a comfortable ride for autonomous vehicles, comprising:
determining, by a computing system (“path prediction system 100”, Fig. 4), a respective score (“comparison of the overall vibration levels 123”, para. 0067) that measures a comfort level (“comfort level”, para. 0066) associated with a first lane and a second lane (“lanes”, para. 0067) in a potential route (“planned route”, para. 0066), wherein the score is determined based on at least one sensor map (“map data 127”, Fig. 4) of a geographic region (“lane determination module 108 receives route data 124, and comfort data 126. The route data 124 indicates a planned route for the vehicle 10 and can be determined based on a pickup location and destination location entered by a user. The comfort data 126 indicates a comfort level of the user of the vehicle 10”, para. 0066, “lane determination module 108 selects a lane for travel along the roads indicated in the route data and produces lane selection data 128. The lane determination module 108 retrieves map data 127 from the map data datastore 114 associated with the route indicated by the route data 124. The lane determination module then makes the selection of the lanes based on a comparison of the overall vibration levels 123 provided in the map data 127 and the comfort data 126”, para. 0067); and 
determining, by the computing system, whether to avoid the first lane or the second lane based at least in part on the scores (“if the map data 127 indicates that a road along the route has multiple lanes the comfort data 126 is compared to the overall vibration levels 123 in each lane and the lane satisfying the comfort data 126 is selected”, para. 0067).
Both Urano in view of Bertollini in view of Gutman and Dominic teach autonomous vehicles configured to determine a score that measure a comfort level associated with a potential route. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Urano in view of Bertollini in view of Gutman with the teachings of Dominic such that “one or more processing devices” (para. 0044) of Urano are further configured to determine “a comparison of the overall vibration levels 123 provided in the map data 127 and the comfort data 126” (para. 0067) to select a “lane satisfying the comfort data 126” (para. 0067), as taught by Dominic. The motivation for doing so would be to select a lane for travel along a potential route that is most comfortable for a user of the autonomous vehicle, as taught by Dominic (para. 0013-0014). 
Allowable Subject Matter
Claim(s) 5, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 





The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, 
providing, by the computing system, an acoustic fingerprint corresponding to a first cell in the set of cells to the machine learning model; and obtaining, by the computing system, a score measuring a comfort level associated with a portion of the geographic region that is represented by the first cell (claim 5)
providing an acoustic fingerprint corresponding to a first cell in the set of cells to the machine learning model; and obtaining a score measuring a comfort level associated with a portion of the geographic region that is represented by the first cell (claims 15 and 20).










The closest prior art of record includes:
Regarding claims 5, 15, and 20, Vijayalingam further teaches:
providing, by the computing system, an acoustic fingerprint (“acoustic fingerprint”, para. 0144) to the machine learning model (“the perception module 402 determines the characteristics of the particular object by determining dimensions of the particular object. For example, if the particular object is a vehicle 193, the perception module 402 uses the acoustic fingerprint of the particular object to perform a look-up in a database of dimensions of vehicles stored in the data storage unit 142 to determine the dimensions. In an embodiment, the AV 100 transmits the acoustic fingerprint to the machine learning module 1312, which is trained to receive an acoustic fingerprint and generate determine a size, or a make or a model of a vehicle 193, or the dimensions of another object corresponding to the acoustic fingerprint”, para. 0144), and
Urano further teaches:
obtaining, by the computing system, a score measuring a comfort level (“a comfort level indicated by the road-surface information of an individual road”, para. 0022) associated with a portion of the geographic region that is represented by a first cell (“the first route may be determined such that the first subset includes only individual roads for which the road-surface information indicates at least a comfort level that meets a comfort threshold level”, para. 0026, Gutman teaches each “cell” can be updated, “each cell may start by being blank, or having a value of zero. As obstacles are detected by the perception system, each obstacle updates a corresponding cell to indicate the cell is occupied”, C10, lines 12-15, and thus the combination of Urano, Bertollini, and Gutman as described in the rejection to claims 1, 11, and 16 results in this limitation).
Urano in view of Bertollini in view of Gutman teach obtaining a score measuring a comfort level associated with a portion of the geographic region that is represented by a first cell, and Vijayalingam teaches providing an acoustic fingerprint to the machine learning model.
However, there is no teaching or suggestion in the prior art to suggest it would have been obvious to one of ordinary skill in the art before to effective filing date to further modify the aforementioned references such that that the “acoustic fingerprint” provided to the “the machine learning module 1312” of Vijayalingam could correspond to “each cell” (C10, lines 12-15) of Gutman. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666